 1                                                                                                 O
 2
 3
 4
 5
 6
 7
                                  United States District Court
 8
                                  Central District Of California
 9
                                       Western Division
10
11
     UNITED STATES OF AMERICA,                     )       CASE CASE NO. 2:17‐CV‐09314‐ ODW
12                                                 )                       CR‐08‐00564‐ ODW
                   Plaintiff/Respondent,           )
13                                                 )       ORDER DENYING REQUEST
     v.                                            )       FOR RECONSIDERATION OF
14                                                 )       THE DENIAL OF THE 28 U.S.C.
     LEWIS LEE  SETTLES.                           )       §2255 PETITION
15                                                 )
                   Defendant/Petitioner.           )
16                                                 )
     _________________________________)
17
18
19
20
21
22
23
            On  October  20,  2017  Settles  filed  a  Motion  to  Vacate,  Set  Aside  or  Correct
24
     Sentence of 180 months consisting of two mandatory minimum terms.  A term of 120
25
     months was imposed as the mandatory minimum sentence for violation of  21 U.S.C.
26
     §841(b)(1)(B)(iv).    A  second  term  of  60  months  consecutive  was  imposed  for  his
27
     conviction for 18 U.S.C. §924(c)(1)(A)(I) stemming from his possession of a firearm in
28
     connection  with  a  drug  trafficking  offense.    Petitioner  cited  the  decision  in  Dean  v.


                                                       1
 1   United States, ___ U.S.___, 137  S. Ct. 1170 (2017) as justification for his request for
 2   correction of his sentence.  However, unlike the Dean case, the court in the instant case
 3   had no discretion but to impose the mandatory minimum sentences, one of which is
 4   mandated to be consecutive to the sentence in the underlying offense.  It should be
 5   noted that neither sentence was a “guidelines” sentence.
 6            The  government  filed  an  opposition  to  the  motion  for  correction  raising  two
 7   procedural  grounds  as  to  why  the  motion  should  be  denied,  plus  a  merits  based
 8   argument against granting the motion.  Thereafter, Defendant filed his Reply.  The court
 9   issued its order denying the request for correction.  Defendant points out that he was
10   not given until December 28, 2018 to file a Reply and therefore feels he has been denied
11   due process.  In fact, Defendant did file a reply.  Nothing in that Reply causes the court
12   to  reconsider  its  conclusion  that  no  sentence  “correction”  is  warranted  or  even
13   permissible.
14
              The Request for Reconsideration is DENIED.
15
16
   DATED: 
17 December 11, 2018                                 _________________________________
18                                                                             Otis D. Wright, II
                                                                           United States District Judge
19
20
21
22
23
24
25
26
27
28



                                                     2
